IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

LPI, INC. *
Plaintiff *
*

VS. * Civil Action No.
BRIAN JOHNSTON *
d/b/a Atlanta Hot Tub Center *

Defendant

VERIFIED COMPLAINT

This is an action for injunctive relief and for compensatory and punitive damages
arising from claims against the Defendant for the commission of the torts of defamation

and false light invasion of privacy.

PARTIES

1. Plaintiff LPI, Inc. (“LPI”) is a Tennessee corporation with principal offices
located Washington County, Tennessee. It is engaged in the business of the manufacture

and sale of spas or hot tubs, tanning beds and other leisure products.

2. Defendant Brian Johnston is a resident of Atlanta, Fulton County, Georgia.
He owns and operates a spa distribution business known as the “Atlanta Hot Tub Center”.
Defendant Johnston's address is 1002 Mansell Road, Suite C, Roswell, Georgia 30076

and he can be served with process at that address.

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 1of13 PagelD#: 1
JURISDICTION AND VENUE

3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)
and there is complete diversity of citizenship between Plaintiff and Defendant and the
matter in controversy exceeds the sum of $75,000, exclusive of interest and costs. Venue
is proper in this Court pursuant to 28 U.S.C. § 1391(a), (b)(2) as a substantial part of the

events or omissions giving rise to the claims set forth herein occurred in this district.

STATEMENT OF FACTS

4. Plaintiff is a manufacturer of hot tubs and spas. Plaintiff distributes its

products throughout the United States with emphasis in the Southeastern United States.

5. Plaintiff utilizes retail stores known as Aqua Living Factory Outlets for the
retail sale of its spas and has sales representatives in various locations throughout the
United States. Plaintiff manufactures and sells various models of its spas including the

Dr. Wellness Therapy Spa and the Lifestyle Spa.

6. Defendant is a spa distributor that operates in the Atlanta, Georgia area.
Defendant is a competitor of the Plaintiff and distributes spas and spa products for
Sundance, a competitor of Plaintiff. Upon information and belief, Defendant is a licensed

dealer for Sundance Spas.

7. Defendant utilizes a YouTube channel called Atlanta Hot Tub Center/Hot

Tub University to post videos regarding the products that he distributes and to review

2

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 2of13 PagelD#: 2
competitor products. The internet link to Defendant's YouTube channel is

https:/Awww.youtube.com/channel/UC8eUvw4rRZdVmWcl8 cTiQw.

8. Defendant has approximately 284 subscribers to his YouTube channel.
Defendant utilizes his YouTube channel to not only promote his product, but also to

disparage Plaintiff's products in a false, misleading and malicious fashion.

9. Defendant has published or caused to be published a video or video review
on YouTube on the Plaintiffs Dr. Wellness Therapy Spa product that can be found at
https:/Awww. youtube.com/watch?v=uKznXwTRKUO (the “Video”). The Video has in
excess of 9,000 views and is being utilized by Defendant in an effort to publish false and

misleading information regarding Plaintiff and Plaintiff's products.

10. The Video contains the following false and misleading statements by the
Defendant:
a. The Defendant describes the spa that is portrayed in the Video as a

recently manufactured spa, when the spa is some 6-8 years old.

b. The Defendant describes the spa as a Dr. Wellness Therapy Spa

when it is another model.

C. The Defendant describes the topside of the spa as proprietary
thereby implying exclusive technology, when it is not. The topside is a Balboa with

standard programming with easy access and easy repair.

3

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 3o0f13 PagelD#: 3
d. The Defendant has removed the bottom of the spa depicted in the
Video and describes the hoses as fake. Plaintiff manufactures its hoses in house and

they are not fake.

e. The Defendant states in the Video that Plaintiff does not use PVC

hosing when it does.

f. The Defendant misrepresents the monthly costs to operate Plaintiff's

spa product.

g. The Defendant purposely loosened nuts around the spa jets in an
effort to show that the spa is defectively manufactured and such defects have caused the
jets to be loose. The jets in Plaintiff's spas do not move around in the fashion depicted
by Defendant in the Video unless they are purposely loosened. Plaintiff avers that

Defendant has loosened the jets to create this false impression.

h. The Defendant states in the Video that the spa is made with a self-
supporting shell when the shell is firmly attached to the shell with screws and a resin

binding. This statement falsely implies that the spa is “cheap” and will have limited use.

i. The Defendant states that the shell is warped and cracked, but does
not show the crack or how the shell is warped. This statement, therefore, falsely describe

a defect.

4

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 4of13 PagelD#: 4
j. The Defendant falsely states that the spa has no insulation. The first
layer of high-density form is visible on the shell and the outer layer of insulation, the artic

wrap, has been purposely removed by the Defendant.

11. By letter dated September 23, 2020, Plaintiff, through counsel, notified the
Defendant, that the Video that he published and made available for public viewing
contained defamatory statements and that the Video damaged and continued to damage
the business and reputation of Plaintiff. Plaintiff further requested that the Defendant
cease and desist his tortious conduct and that the Video be immediately taken down from
the YouTube Internet platform. A copy of the September 23, 2020 letter is attached hereto
as Exhibit 1 and incorporated herein by reference. Defendant failed and refused to

comply with the demands set forth in the September 23, 2020 letter.

12. Plaintiff, through counsel, sent a second letter to the Defendant dated
October 13, 2020 again demanding that the Video, which Plaintiff claimed was
defamatory in nature, be taken down or removed from publication on the YouTube
Internet platform. A copy of the October 13, 2020 letter is attached as Exhibit 2 and

incorporated herein by reference.

13. Despite such letters and demands, Defendant has failed and refused and
continues to fail and refuse to remove the Video and by the Video’s continued availability
to be viewed by any person with Internet access, Defendant continues to publish false

and defamatory statements regarding Plaintiff and Plaintiff's products.

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page5of13 PagelD#: 5
14. Plaintiff avers that YouTube is a free video sharing website and is the
second largest search engine on the Internet behind Google Search. YouTube enables
users to have channels to upload videos to those channels to be viewed by others and
permits viewers of the videos to not only watch them, but also to subscribe to the channels
and interact with the videos. Anyone with access to a computer or a mobile device and
an internet connection can watch YouTube content. Plaintiff avers that YouTube is
especially popular with Plaintiffs core customer base, that is, younger people who prefer
the instant gratification of YouTube over traditional mediums such as television. In sum,
YouTube is the most effective medium to communicate with prospective customers of
Plaintiff and Defendant has deliberately utilized such medium to harm and damage

Plaintiffs business and reputation.

15. Plaintiff avers that the statements made by Defendant and published in the
Video constitute a serious threat to Plaintiffs reputation and business. Such statements
and the Video itself including its continued availability for viewing can be reasonably
construed as holding the Plaintiff to public contempt or ridicule and seek to disgrace the

Plaintiff in the relevant marketplace for spa and spa related products.

16. The Video has caused and continues to cause damage and harm to Plaintiff
in the marketplace. For example, one competitor plays customers the Video in stores
when the customer makes inquiries regarding Plaintiffs products. Plaintiff is also
repeatedly being called upon to answer customer or potential customer inquiries
regarding the Video and explain why its contents and the Defendant’s statements are

false and defamatory.

6

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 6of13 PagelD #: 6
COUNT |
Defamation in the Form of Libel and Slander
17. The allegations of paragraphs 1 — 16 of the Complaint are adopted and

incorporated herein by reference.

18. Plaintiff avers that through the taping and uploading of the Video to
YouTube and the Video’s continued availability for viewing by any person with Internet
access, the Defendant has and continues to publish false and misleading statements
regarding the Plaintiff and its spa product with knowledge that such statements are false

and defaming to Plaintiff.

19. Plaintiff alternatively avers that the statements made by Defendant in the
Video regarding Plaintiff and its spa products were made with reckless disregard for the
truth of such statements or were negligently made by Defendant by Defendant's failure

to ascertain the truth of such statements.

20. ‘Plaintiff, in the further alternative, avers that the Defendant published the
statements regarding Plaintiff and Plaintiff's products through the Video with actual
malice, that is, with knowledge that such statements and the content of the Video were

false or with reckless disregard of whether the statements were true or false.

21. — Inthe further alternative, Plaintiff avers that the Defendant failed to exercise
reasonable care and caution in checking on the truth or falsity and the defamatory nature
of the communications regarding Plaintiff and Plaintiff products contained in the Video

before recording and/or publishing it and making it available for viewing.

7

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 7of13 PagelD#: 7
22. Plaintiff, therefore, avers that the Defendant has committed the tort
defamation in the form of libel and/or slander and is, therefore, liable to Plaintiff for both
compensatory and punitive damages.

COUNT II
False Light Invasion of Privacy

23. The allegations of paragraphs 1 — 22 of the Complaint are adopted and

incorporated herein by reference.

24. Plaintiff avers that the Defendant in publishing and republishing the Video
and the Defendant's statements contained therein and the Video’s continued availability
to be viewed by anyone with an Internet connection has cast Plaintiff in a false light in
that (a) the Video portrays Plaintiff as the manufacturer of defective and inferior spa
products; (b) the Video portrays Plaintiffs spa products as containing inferior or unreliable
materials and or processes; (c) the Video portrays Plaintiff's spa products as containing
material defects with component parts when they do not; (d) the Video portrays Plaintiff's
spa products as unreliable and expensive to maintain; and/or (e) the Video portrays and
allows one to infer that purchasers of Plaintiff's spas may be harmed or damaged if they

purchase and elect to use Plaintiff's products.

25. ‘Plaintiff avers that the statements made by Defendant and contained in the
Video place Plaintiff in a false light and would be highly offensive to a reasonable person.
Plaintiff further avers that when the Defendant made and published the Video containing

such statements, including making the Video repeatedly available to anyone with access

8

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 8o0f13 PagelD#: 8
to the Internet, had knowledge of or acted in reckless disregard as to the falsity of such

statements and the false light in which Plaintiff would be placed.

26. _—‘~ Plaintiff, alternatively, avers that the Defendant in publishing the statements

contained in the Video, was negligent in placing Plaintiff in a false light.

27. In sum, the Video falsely portrays Plaintiff as engaging in fraud, deception
or illegal activity in the manufacture and sale of its spas and related products and falsely

depicts Plaintiff's products as potentially harmful to users.

28. Plaintiff, therefore, avers that Defendant has committed and continues to
commit the tort of false light privacy entitling Plaintiff to recover from the Defendant both

compensatory and punitive damages.

COUNT Iil
Defamation by Implication

29. The allegations of paragraphs 1 — 28 of the Complaint are adopted and

incorporated herein by reference.

30. Plaintiff avers that the meaning conveyed by Defendant's statements

contained in the Video was defamatory.

31. Plaintiff avers that to the extent any statement made by Defendant and

contained in the Video are true, such statements imply facts that are not true.
32. Plaintiff avers that the Video and the statements contained therein falsely

imply that Plaintiff's spa products are used or not new when made; are not manufactured

9

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 9of13 PagelD #: 9
with appropriate quality standards; contain inferior component parts or pieces; leak; are

costly to maintain; are cheap and unreliable; and may cause harm to the user.

33. Plaintiff, therefore, avers that the meaning conveyed by such statements
contained and published in the Video and the Video itself are defamatory. The Defendant

has also so distorted the truth as to make the entire Video false and defamatory.

34. Plaintiff, therefore, is entitled to recover from the Defendant compensatory

damages under the alternate theory of defamation by implication.

COUNT IV
Injunctive Relief

35. The allegations of paragraphs 1 — 34 of the Complaint are adopted and

incorporated herein by reference.

36. Pursuant to Fed. R. Civ. P. 65(a)(1), the Court may issue a preliminary

injunction only on notice to the adverse party.

37. Plaintiff avers that it has raised meritorious claims that the content of the
Video published by Defendant contains defamatory statements and portrays Plaintiff in a

false light. Plaintiff avers that it is likely to proceed on the merits of such claim.

38. Plaintiff avers that it has and will continue to suffer irreparable harm in the

absence of the preliminary relief requested herein.

39. Plaintiff further avers that under the facts of this case, the issue of a

preliminary injunction is in the public interest in that the public is better served by parties

10

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 10o0f13 PagelD #: 10
being prohibited from publishing and/or making freely available to the public defamatory

and misleading.

40. Plaintiff requests that a preliminary injunction issue enjoining the
Defendants from further publication of the Video and that the Court order the Defendant

to take down the Video from YouTube pending a trial on the merits in this case.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff LPI, Inc., prays for relief as follows:

1. That proper process be issued and the Defendant be required to respond

to this Complaint within the time permitted by law;

2. That a temporary injunction issue enjoining the Defendant from publishing
and continuing to publish the Video and in connection therewith, the Defendant be
ordered to remove or delete the Video from YouTube and other Internet platforms pending

a trial on the merits in this case:

3. That such temporary injunction be converted to a permanent injunction;

4. That Plaintiff be awarded judgment against the Defendant for compensatory

damages in the amount of $1,000,000;

5. That Plaintiff be awarded a judgment against the Defendant for punitive

damages in the amount of $1,000,000;

11

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 11of13 PagelID#: 11
6. That the Plaintiff be awarded such further general or specific relief to which

Plaintiff may be entitled; and

7. THAT A JURY BE IMPANELED TO TRY ALL ISSUES OF FACT IN THIS

CASE.

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY RELIEF IN THIS CASE.

12

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 12o0f13 PagelD #: 12
VERIFICATION

STATE OF Yeunesse=

COUNTY OF (A4elr ing bon
l, Ke Lye , after being duly sworn, deposes and says that !

am a JNedecnal Menseer of LPI, Inc., a Ternessee corporation, and that | am

authorized to make this statement on its behalf. | have read the allegations of the

foregoing Complaint and they are true and correct to the best of my knowledge,

/ - 7 an fe

SWORN TO AND SUBSCRIBED before me this the <A __ day of February, 2021.

information and belief.

 

 

 

ON Vy
cu) awe ee NM
cr NOTARY PUBLIC
My commission expires:
\//ana2
Mey,
SOM,
s PF STATE be HUNTER, SMITH & DAVIS, LLP
= fyennessee! | =
3 eh Noni SS
Fe ip wy sf By: S/Mark.S. Dessauer
ce NETO’ So Mark S. Dessauer, Esq.
Mission ExOee TN BPR NO. 010421
Post Office Box 3740

Kingsport, Tennessee 37664
(423) 378-8840; Fax: (423) 378-8801

dessauer@hsdlaw.com
Attorney for Plaintiff
LPI, inc.

13

Case 2:21-cv-00019 Document1 Filed 02/02/21 Page 130f13 PagelD#: 13
